—Judgment unanimously affirmed-. Memorandum: Defendant knowingly, voluntarily and intelligently waived his right to appeal from each judgment of conviction (see, People v Allen, 82 NY2d 761, 763). Further, defendant’s plea of guilty to attempted robbery in the second degree was knowingly, voluntarily and intelligently entered (see, People v Lopez, 71 NY2d 662, 666). We therefore do not consider defendant’s contention that the consecutive sentences are unduly harsh or severe (see, People v Myers [appeal No. 1], 249 AD2d 929 [decided herewith]). (Appeal from Judgment of Onondaga County Court, Elliott, J. — Attempted Robbery, 2nd Degree.) Present — Pine, J. P., Hayes, Wisner, Pigott, Jr., and Boehm, JJ.